Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (Us PGPub No. 2012/0118412) in view of Griffiths et al (US Patent No. 7,127,943).

limitations from claim 1, a fluid sensing safety comprising: a pump (10); a prime mover (40) configured to drive the pump; a fluid vessel (12) associated with the pump; and a sensing system (100, 110) configured to determine the presence of fluid within the fluid vessel (paragraphs 14, 47-48, 55-56);

Barry teaches the metallic strip is at least partially disposed in contact with an exterior of the fluid vessel (FIG. 8-11; paragraphs 14-15, 48) rather than within a sidewall or internally;

However, Griffiths teaches a fluid level sensor (2; C. 5 Lines 3-43) for use in a container (4), wherein the fluid sensor includes a metal strip positioned on an inner wall or between walls of, the container (see FIG. 5a-c; C. 7 Line 48 through C. 8 Line 11);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to position the sensor strip of Barry at different locations of the fluid container to be sensed, such as internally to the container or between walls of the container as taught by Griffiths, as a matter of design choice in order to position the sensor in a protected location for example. Further, it has been held that the rearrangement of parts that are otherwise taught by the prior art requires no more than routine skill in the art (see MPEP 2144.04 Section VI.C) The examiner notes that Griffiths teaches the claimed mounting positions (inside of a wall or on an inner surface) as alternatives to the outside mounted position of Barry.



Barry further teaches:

limitations from claim 2, wherein the fluid sensing system includes one or more of a capacitance sensing system, a resistance sensing system, and a fluid purity sensing system (100, 110; paragraphs 14, 47-48, 55-56);
 
limitations from claim 3, wherein the fluid sensing system includes a capacitance sensing system including a metallic strip associated with the fluid vessel, wherein the presence of fluid within the fluid vessel changes a capacitance associated with the metallic strip (100, 106, 108, 110; FIG. 8-11; paragraphs 14-15, 48);

limitations from claim 5, wherein the sensing system is configured to detect a change in capacitance associated with a change in a fluid quantity within the fluid vessel (paragraph 49, 53, 55);

limitations from claim 6, wherein the fluid vessel includes one or more of a fluid inlet of the pump, a fluid outlet of the pump, and a fluid passage within the pump (see paragraph 14 and capacitance plate sensor within the pump volute);

limitations from claim 7, further comprising a prime mover controller communicatively coupled with the sensing system, wherein the prime mover controller is configured to allow operation of the prime mover when fluid in the fluid vessel exceeds a threshold (paragraphs 48-49, 53, 55);

limitations from claim 8, wherein the prime mover controller is configured to disallow operation of the prime mover when fluid in the fluid vessel is less than the threshold (paragraphs 48-49, 53, 55);





Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (Us PGPub No. 2012/0118412) in view of Fischer (US PGPub No. 2018/0258893).

limitations from claim 10, a pressure washer system comprising: a pressure washer pump (10; this limitation has been treated as an intended use; as the pump of Barry pressurizes fluid, it is capable of and therefore reads on the limitation of a pressure washer pump; Barry otherwise teaches all of the claimed structure of the system); a prime mover (40) drivingly coupled with the pump (paragraph 41); a fluid sensing system (100, 110) configured to determine the presence of fluid within a fluid vessel (12) associated with the pump (paragraphs 14, 47-48, 55-56); and a controller (112) configured to allow operation of the pressure washer pump when at least a threshold quantity of fluid is present in the fluid vessel (paragraphs 47-48, 53);

Barry does not teach a vacuum breaker incorporated with the fluid sensing system;

However, Fischer teaches a pump (16) and a container (24); wherein a vacuum break (paragraph 90; “small orifice… to the top of end cap 90”) is incorporated to prevent siphoning (paragraph 30);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vacuum break in the pump of Barry, as taught by Fischer, in order to prevent reverse flow due to siphoning.



Barry further teaches:

limitations from claim 11, wherein the fluid vessel includes one or more of a fluid inlet associated with the pump, a fluid outlet associated with the pump, and a fluid passage within the pump (see paragraph 14 and capacitance plate sensor within the pump volute);

limitations from claim 12, wherein the fluid sensing system includes a metallic strip and the fluid sensing system is configured to determine a change in capacitance associated the metallic strip based on a quantity of fluid within the fluid vessel (100, 106, 108, 110; FIG. 8-11; paragraphs 14-15, 48);

limitations from claim 13, wherein the metallic strip is one or more of at least partially disposed in contact with an exterior of the fluid vessel, at least partially disposed within a wall of the fluid vessel, and at least partially disposed within the fluid vessel (FIG. 8-11; paragraphs 14-15, 48);





Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US PGPub No. 2012/0118412) in view of Fischer (US PGPub No. 2018/0258893) as applied to claims 1 and 7-8 above, and in further view of Roussel et al (US PGPub No. 2015/0159657).

Barry does not teach a time period before the prime mover is stopped;

Roussel teaches:

a pump (10) controlled based on a sensed fluid presence (pressure switch 90), such that a prime mover (34) is stopped when fluid in a fluid vessel (inlet) is less than the threshold for more than a predetermined time period (see delay timer; paragraph 58-59);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a delay time period for turning on/off the pump of Barry, such as the delay taught by Roussel, in order to prevent rapid cycling of the pump.





Claim(s) 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US PGPub No. 2012/0118412) in view of Pines et al (US Patent No. 10,465,674).

Barry teaches:

limitations from claim 16, a method comprising: detecting a fluid quantity in a fluid vessel associated with a pump (10) including receiving a signal from a sensing element (capacitance values from sensors 100, 106, 108; paragraph 47; FIG. 20-22); comparing the detected fluid quantity to a threshold, wherein the threshold is based upon one or more reference signals such that the comparison includes comparing the signal to the references signals (paragraph 55, wherein capacitance values (i.e. signals) represent changing liquid levels; the capacitance levels must be compared to some known quantity/threshold (i.e. reference signals) in order to correlate between capacitance and liquid condition); and controlling a prime mover (12) drivingly coupled with the pump based upon the comparison of the detected fluid quantity to the threshold (paragraphs 14, 47-48, 55-56);

Barry does not teach a method of determining reference signals, such as an empirical process;

Pines teaches: 

limitations from claim 16, a pump (30) moving fluid from a reservoir (20); wherein the pump is controlled based on comparisons of sensed (flow from sensor 45) and reference values (performance curves C. 2 Lines 20-27); and wherein the reference values are determined empirically (C. 3 Lines 31-36);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known method of arriving at a reference value for another, such as using empirical methods in the pump system of Barry as taught by Pines, as a matter of design choice. In this case using empirical methods is known in the art (see Pines) and is also taught by the same art as an alternative to methods such as deduction from known data (see Pines, “pump data sheets”), such that a comparable reference value is determined for pump control.



Barry further teaches:

limitations from claim 17, wherein detecting the fluid quantity in the fluid vessel includes measuring one or more of a capacitance, and resistance, and a purity associated with one or more of the fluid vessel and fluid within the fluid vessel (100, 110; paragraphs 14, 47-48, 55-56);

limitations from claim 18, further comprising: determining an operational state of the prime mover; and wherein, when the operational state of the prime mover indicates the prime mover is running, controlling the prime mover includes stopping the prime mover if the detected quantity of fluid is less than the threshold; and wherein, when the operational state of the prime mover is not running, controlling the prime mover includes preventing starting of the prime mover if the detected quantity of fluid is less than the threshold (paragraphs 14, 47-48, 55-56, particularly paragraph 55 wherein the motor 12 is turned on/off depending on the sensed fluid condition);

limitations from claim 20, further comprising providing an alert if the detected quantity of fluid is less than the threshold (see paragraph 52 teaching displays 114 and alarms 126);





Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnette (US Patent No. 5,244,351) in view of Fischer (US PGPub No. 2018/0258893).

Arnette teaches:

limitations from claim 10, a pressure washer system (10) comprising: a pressure washer pump (16); a prime mover (14) drivingly coupled with the pump; a fluid sensing system (pressure switch 38; FIG. 2) configured to determine the presence of fluid within a fluid vessel associated with the pump (inlet 22, 32; C. 2 Lines 42-47 and C. 3 Lines 29-48 and 60-68); and a controller (74) configured to allow operation of the pressure washer pump when at least a threshold quantity of fluid is present in the fluid vessel (C. 3 Lines 60-68);

Arnette does not teach a vacuum breaker incorporated with the fluid sensing system;

However, Fischer teaches a pump (16) and a container (24); wherein a vacuum break (paragraph 90; “small orifice… to the top of end cap 90”) is incorporated to prevent siphoning (paragraph 30);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a vacuum break in the pump of Arnette, as taught by Fischer, in order to prevent reverse flow due to siphoning.



Arnette further teaches:

limitations from claim 14, wherein the prime mover (14) includes an engine (C. 2 Lines 26-30), and the controller (74) is configured to prevent starting of the engine when less than the threshold quantity of fluid is present in the fluid vessel (C. 3 Lines 60-68);





Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnette (US Patent No. 5,244,351) in view of Fischer (US PGPub No. 2018/0258893) as applied to claim 10 above, and in further view of Roussel et al (US PGPub No. 2015/0159657).

Arnette teaches an engine (C. 2 Lines 26-30) that is stopped by a controller (74) when a liquid threshold is met (C. 3 Lines 60-68), but does not teach a time period before the prime mover is stopped;

Roussel teaches:

a pump (10) controlled based on a sensed fluid presence (pressure switch 90), such that a prime mover (34) is stopped when fluid in a fluid vessel (inlet) is less than the threshold for more than a predetermined time period (see delay timer; paragraph 58-59);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a delay time period for turning on/off the pump of Arnette, such as the delay taught by Roussel, in order to prevent rapid cycling of the pump.





Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US PGPub No. 2012/0118412) in view of Pines et al (US Patent No. 10,465,674) as applied to claims 16 and 18 above, and in further view of Arnette (US Patent No. 5,244,351).

Barry teaches an electric motor rather than an engine as the prime mover;

However, Arnett teaches:

limitations from claim 19, a method comprising: detecting a fluid quantity in a fluid vessel associated with a pump (10); comparing the detected fluid quantity to a threshold (paragraph 55); and controlling a prime mover (12) drivingly coupled with the pump based upon the comparison of the detected fluid quantity to the threshold (paragraphs 14, 47-48, 55-56); and wherein the prime mover includes an engine (C. 2 Lines 26-30), and wherein one or more of stopping the prime mover and preventing starting of the prime mover includes grounding an ignition coil of the engine (see C. 3 Lines 37-42 teaching ignition control);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to substitute one known prime mover for another in the pump system of Barry, such as an engine for an electric motor as taught by Arnette (C. 2 Lines 36-30 teaching electric motors and engines as alternative prime movers for pumps), as a matter of design choice in order to reach an expected result (i.e. driving a pump).



Response to Arguments
Applicant’s arguments, see response, filed 10/07/2022, with respect to the rejection(s) of claim(s) 1-3 and 4-20 under Arnette and Barry have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Griffiths, Fischer, and Pines.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746